Dewey, J.
The discharge in insolvency is a good defence to the present action for two of the defendants. The contract here sought to be enforced was a joint contract of the three defendants, obligatory in its terms for the whole rent agreed to be paid, and the house leased was intended and used for others than the two sons. A contract of this character is not a contract for necessaries, within the provisions of Gen. Sts. c. 118, § 79. The case falls within the principles stated in Drake v. Bailey, 5 Allen, 210, and a verdict was properly ordered for these parties.

Judgment on the verdict.